Exhibit 10.1

THE J. M. SMUCKER COMPANY

RESTRICTED STOCK AGREEMENT

WHEREAS,                          (the “Grantee”) is an employee of The J. M.
Smucker Company, an Ohio corporation (the “Company”), or one of its
Subsidiaries; and

WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Executive Compensation Committee (the
“Committee”) of the Board, pursuant to The J. M. Smucker Company 2010 Equity and
Incentive Compensation Plan (the “Plan”), as of                          (the
“Date of Grant”);

NOW, THEREFORE, the Company hereby grants to the Grantee
                         shares of Restricted Stock (the “Restricted Stock”),
effective as of the Date of Grant, subject to the terms and conditions of the
Plan and the following additional terms, conditions, limitations and
restrictions.

ARTICLE I

DEFINITIONS

All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan will have the meanings assigned to them in
the Plan.

ARTICLE II

CERTAIN TERMS OF THE RESTRICTED STOCK

1.        Issuance of Restricted Stock. The Restricted Stock covered by this
Agreement will be issued to the Grantee effective upon the Date of Grant. The
Restricted Stock will be registered in the Grantee’s name and will be fully paid
and nonassessable. Any certificates or evidence of award will bear an
appropriate legend referring to the restrictions hereinafter set forth.

2.        Restrictions on Transfer of Shares. The Restricted Stock may not be
sold, exchanged, assigned, transferred, pledged, encumbered or otherwise
disposed of by the Grantee, except to the Company, unless the Restricted Stock
has become nonforfeitable as provided in Article II, Section 3 hereof; provided,
however, that the Grantee’s rights with respect to such Restricted Stock may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this Article
II, Section 2 will be void, and the other party to any such purported
transaction will not obtain any rights to or interest in such Restricted Stock.
The Committee in its sole discretion, when and as permitted by the Plan, may
waive the restrictions on transferability with respect to all or a portion of
the Restricted Stock.



--------------------------------------------------------------------------------

3.        Vesting of Restricted Stock.

(a)        Twenty-five percent (25%) of the Restricted Stock covered by this
Agreement will become nonforfeitable on each of the first four (4) anniversaries
of the Date of Grant, if the Grantee will have remained in the continuous employ
of the Company or a Subsidiary on each such anniversary.

(b)        Notwithstanding the provisions of Article II, Section 3(a), (i) all
of the forfeitable Restricted Stock covered by this Agreement will immediately
become nonforfeitable if (A) the Grantee is age 60 or greater with at least ten
years of service with the Company or its Subsidiaries on the Date of Grant or
(B) while the Grantee is employed by the Company or a Subsidiary, the Grantee
turns age 60 with at least ten years of service with the Company or its
Subsidiaries at any time following the Date of Grant (the applicable date in
(A) or (B), the “Age 60 Vesting Date”) and (ii) as of the Age 60 Vesting Date,
the restrictions set forth in Article II, Section 2 will lapse with respect to
50% of such Restricted Stock and the restrictions set forth in Article II,
Section 2 will lapse with respect to the remaining 50% of such Restricted Stock
as of the earlier of the applicable vesting date set forth in Article II,
Section 3(a) or the occurrence of the applicable vesting event set forth in
Article II, Section 3(c) or (d).

(c)        Notwithstanding the provisions of Article II, Section 3(a) or (b),
all of the forfeitable Restricted Stock covered by this Agreement will
immediately become nonforfeitable or transferable, as applicable, if (i) the
Grantee dies or becomes permanently disabled or (ii) there occurs a Change in
Control while the Grantee is employed by the Company or a Subsidiary.

(d)        Notwithstanding the provisions of Article II, Section 3(a) or (b), if
the Grantee leaves the employ of the Company or a Subsidiary prior to the
applicable vesting date under circumstances determined by the Committee to be
for the convenience of the Company, the Committee may, when and as permitted by
the Plan, determine that all or a portion of the forfeitable Restricted Stock
covered by this Agreement will become nonforfeitable or transferable, as
applicable.

4.        Forfeiture of Shares. The Restricted Stock will be forfeited, except
as otherwise provided in Article II, Section 3 above, if the Grantee ceases to
be employed by the Company or a Subsidiary prior to the applicable vesting date
or in the event the Committee determines the Grantee has engaged in Detrimental
Activity as such term is defined in the Plan. In the event of a forfeiture, any
certificate(s) representing the Restricted Stock or any evidence of direct
registration of the Restricted Stock covered by this Agreement will be
cancelled.

5.        Dividend, Voting and Other Rights.

(a)        Except as otherwise provided herein, from and after the Date of
Grant, the Grantee will have all of the rights of a shareholder with respect to
the Restricted Stock covered by this Agreement, including the right to vote such
Restricted Stock and receive any dividends that may be paid thereon; provided,
however, that any additional Common Shares or other securities that the Grantee
may become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation, or
reorganization or any other change in the capital structure of the Company will
be subject to the same restrictions as the Restricted Stock covered by this
Agreement.



--------------------------------------------------------------------------------

(b)        Cash dividends on the Restricted Stock covered by this Agreement will
be paid to the Grantee pursuant to the Company’s then-current articles of
incorporation and reported on the Grantee’s annual wage and tax statement (Form
W-2) as compensation.

6.        Retention of Restricted Stock in Book Entry Form. The Restricted Stock
will be held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the transfer of such Restricted Stock until all
restrictions thereon will have lapsed.

ARTICLE III

GENERAL PROVISIONS

7.        Compliance with Law. The Company will make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

8.        Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold federal, state, local or foreign taxes in connection with
the Restricted Stock or any delivery of Common Shares pursuant to this
Agreement, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, it will be a condition to the receipt of
Restricted Stock or such delivery that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld. The Grantee hereby elects to satisfy this withholding obligation by
having withheld, from the Common Shares otherwise deliverable to the Grantee,
Common Shares having a value equal to the amount required to be withheld (except
where the Grantee has made an election under Section 83(b) of the Code with
respect to the Common Shares subject to delivery). The Common Shares so retained
will be credited against such withholding requirement at the Market Value per
Share on the date of such retention. In no event, however, will the Company
withhold Common Shares for payment of taxes in excess of the minimum amount of
taxes required to be withheld.

9.        [Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary will not be deemed to
have been interrupted, and the Grantee will not be deemed to have ceased to be
an employee of the Company or Subsidiary, by reason of the (a) transfer of his
or her employment among the Company and its Subsidiaries or (b) a leave of
absence approved by a duly constituted officer of the Company or a Subsidiary.]1

10.        Right to Terminate Employment. No provision of this Agreement will
limit in any way whatsoever any right that the Company or a Subsidiary may
otherwise have to terminate the employment of the Grantee at any time. Nothing
herein will be deemed to create a contract or a right to employment with respect
to the Grantee.

 

 

1  For Mr. West only, use the following for Section 9: [For purposes of this
Agreement, the continuous employment of the Grantee with the Company or a
Subsidiary will not be deemed to have been interrupted, and the Grantee will not
be deemed to have ceased to be an employee of the Company or Subsidiary, by
reason of the (a) transfer of his employment among the Company and its
Subsidiaries, (b) a leave of absence approved by a duly constituted officer of
the Company or a Subsidiary, or (c) only during the first year following the
Date of Grant, the Grantee ceasing to work as an employee of the Company but
continuing to provide service to the Company as a member of the Board.]



--------------------------------------------------------------------------------

11.        Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan will not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement, or other benefit or compensation plan maintained by
the Company or a Subsidiary and will not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or a Subsidiary.

12.        Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will impair the rights of the
Grantee under this Agreement without the Grantee’s consent; further provided,
however, that the Grantee’s consent will not be required to an amendment that is
deemed necessary by the Company to ensure compliance with (or exemption from)
Section 409A of the Code or the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any regulations promulgated thereunder.

13.        Severability. In the event that one or more of the provisions of this
Agreement will be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.

14.        Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan will govern. The Committee acting
pursuant to the Plan, as constituted from time to time, will, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Restricted Stock.

15.        Nature of Grant. The Grantee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended, or terminated by the Company at any time; (b) the
grant of Restricted Stock is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock, or
benefits in substitution of Restricted Stock, even if Restricted Stock have been
granted repeatedly in the past; (c) all decisions with respect to future
Restricted Stock grants will be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the Restricted Stock are not a
part of normal or expected pay package for any purposes; (f) if he or she is a
Covered Employee, within the meaning of the Company’s Clawback of Incentive
Compensation Policy (the “Policy”), he or she acknowledges and accepts the terms
and conditions of the Policy as in effect on the Date of Grant; and (g) in
consideration of the grant of Restricted Stock, no claim or entitlement to
compensation or damages will be created by any forfeiture or other termination
of the Restricted Stock or diminution in value of the Restricted Stock, and the
Grantee releases the Company and its Subsidiaries from any such claim that may
arise. If any such claim is found by a court of competent jurisdiction to have
been created, then, by signing this Agreement, the Grantee will be deemed
irrevocably to have waived the Grantee’s entitlement to pursue such claim.

16.        Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the Restricted Stock and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or to request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.



--------------------------------------------------------------------------------

17.        Governing Law. This Agreement is made under, and will be governed by
and construed in accordance with the internal substantive laws of the State of
Ohio.

This Agreement is executed by the Company as of                         .

 

THE J. M. SMUCKER COMPANY   By: Jeannette L. Knudsen
Title: Vice President, General Counsel and Corporate Secretary

The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated
November 17, 2010, summarizing key provisions of the Plan, and accepts the award
of Restricted Stock granted hereunder on the terms and conditions set forth
herein and in the Plan.

 

Date:                 Grantee:        